Case 20-01141-VFP          Doc 51    Filed 11/23/20 Entered 11/23/20 14:29:58               Desc Main
                                     Document     Page 1 of 2



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   FORMAN HOLT
   365 West Passaic Street, Suite 400
   Rochelle Park, NJ 07662
   (201) 845-1000
   Attorneys for Charles M. Forman, Chapter 7 Trustee
   Erin J. Kennedy, Esq.
   ekennedy@formanlaw.com
                                                                   Chapter: 7
   In Re:                                                          Joint Administration

   MARINE ENVIRONMENTAL REMEDIATION                                Case No.: 19-18994 (VFP)
   GROUP LLC, et al.,
                                                                   Judge:    Hon. Vincent F. Papalia
                                        Debtors.

   MARINE ENVIRONMENTAL REMEDIATION
   GROUP LLC, et al.,                                              Adv. Pro. No. 20-1141 (VFP)
                          Plaintiffs,
   v.

   STARR INDEMNITY & LIABILITY COMPANY, et al.,

                                         Defendants.


                       NOTICE OF MOTION TO APPROVE SETTLEMENT

          PLEASE TAKE NOTICE that on the date and time set forth on the attached Order

Shortening Time, Charles M. Forman, the chapter 7 trustee ("Trustee") for the estates of Marine

Environmental Remediation Group LLC and MER Group Puerto Rico, LLC, through his attorneys,

Forman Holt, shall move before the Honorable Vincent F. Papalia, United States Bankruptcy Judge,

at the United States Bankruptcy Court, 50 Walnut Street, Newark, New Jersey, 07102, for entry of an

order pursuant to Rule 9019(a) of the Federal Rules of Bankruptcy Procedure approving the

settlement agreement entered into between the Trustee and Starr Indemnity & Liability Company,

and granting such other and further relief as to this court is just and proper.




F0116459 - 1
Case 20-01141-VFP         Doc 51     Filed 11/23/20 Entered 11/23/20 14:29:58           Desc Main
                                     Document     Page 2 of 2



          PLEASE TAKE FURTHER NOTICE that in support of the Trustee's motion, the

undersigned shall rely on the application and certification of Charles M. Forman, the Chapter 7

Trustee. The nature of the relief requested does not require that briefs be submitted as required

pursuant to D.N.J. LBR 9013-2.

          PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-1, responsive

papers, if any, must be filed with the Clerk of the Bankruptcy Court, 50 Walnut Street, Newark, P.O.

Box 1352, New Jersey, 07102, and served upon Forman Holt, attorneys for the Trustee, Attn: Erin J.

Kennedy, Esq., 365 West Passaic Street, Suite 400, Rochelle Park, NJ 07662, no later than seven days

prior to the return date of the within motion.

          PLEASE TAKE FURTHER NOTICE that unless an objection is timely filed and served,

the motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and the relief may

be granted without a hearing.

          PLEASE TAKE FURTHER NOTICE that pursuant to the Amended General Order

Regarding Court Operations Under the Exigent Circumstances Created by Coronavirus (COVID-

19), this matter will be heard on the papers unless oral argument is requested or directed by the

court, and any oral argument will be conducted remotely.


                                                     FORMAN HOLT
                                                     Attorneys for Trustee

Dated: November 23, 2020
                                                     By:    /s/Erin J. Kennedy
                                                           Erin J. Kennedy




F0116459 - 1                                     2
